Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 are currently pending in the instant application. Claims 1-11 and 14-16 are rejected; claims 12, 13, 17-19 are objected and claim 20 is considered allowable in this Office Action.
I.	Priority
The instant application claims benefit of Foreign Application CHINA 202010308167.X, filed on April 18, 2020. 
II.	Information Disclosure Statement
No information disclosure statement (IDS) has been filed in the instant application.

III.	Rejections
		
35 USC 101, Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-4 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 of copending Application No. 17/061,211 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 5-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4 and 11 of copending US application 17/061,211.  This is a provisional obviousness-type double patenting rejection. Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants’ elected subject matter is 

    PNG
    media_image1.png
    278
    639
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    109
    597
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    407
    688
    media_image3.png
    Greyscale

Determining the Scope and Content of the Copending Application
Claim 1 of the copending application claims a 

    PNG
    media_image4.png
    302
    704
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    152
    691
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    85
    680
    media_image6.png
    Greyscale

Ascertaining the Differences Between the Instant Application and the Copending Application
The claims of the copending application are drawn to a broader compound 
genus than the claims 5-8 of the instant application, which is encompassed by the elected subject matter of the copending application. In the instant application,  R2 can be randomly substituted by 1 to 5 substituents selected from C1-C8 alkoxy and trifluoromethyl (claim 5) and more specifically methoxyl and trifluoromethyl in claims (6-8) whereas the copending application’s claim 4 includes a possible substituent on R2 as being C1-C8 alkoxy.

Finding Prima Facie Obviousness
	As mentioned above, the rejected dependent claims of the instant application are encompassed by the broader genus claims in the copending application’s claims 1, 4 and 11 .  The further limiting claims 4 in the copending application shows preference to C1-C8 alkoxy as being a possible substituent on R2 and encompasses the narrower scope of the instant subject matter of the claims 5-8 in the instant application. Therefore, one of ordinary skill in the art would be motivated to prepare and claim the scope of the compounds in the instant application since the scope already in the copending application encompasses the scope of the subject matter in the instant claims 5-8.  As a result, the claims are rejected under obviousness-type double patenting.

35 USC § 103 - OBVIOUSNESS REJECTION
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all 
obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-11 and 14-16 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Handong et al. (Huaxue Shiji (2000), 22 (6), 333-334,353). Applicants claim 

    PNG
    media_image7.png
    297
    646
    media_image7.png
    Greyscale



The Scope and Content of the Prior Art (MPEP §2141.01)
Handong, et al. teaches a hydrocarbyl tin compound that has the structure 
    PNG
    media_image8.png
    160
    268
    media_image8.png
    Greyscale
 (see page 334). The prior art teaches that R can be the following 
    PNG
    media_image9.png
    161
    747
    media_image9.png
    Greyscale
and further teaches that these types of compounds have pesticidal, germicidal or phytocidal bioactivity.
The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Handong, et al. and the instant invention is that the instant compounds have antitumor activity whereas the prior art’s compounds are silent on this activity. The prior art also does not teach specifically what n is.	

Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)


In re Spada, 911 F. 2d 705,15 USPQ 2d 1655 (Fed. Cir. 1990), it was well established that a recitation of the intended utility in the preamble does not impart patentability to a known composition. For example, it is obvious to prepare a hydrocarbyl tin complex 
    PNG
    media_image10.png
    126
    243
    media_image10.png
    Greyscale
wherein R1 is n-butyl and R2 is phenyl, n-propyl, n-butyl, etc. when the art teaches these compounds 
    PNG
    media_image8.png
    160
    268
    media_image8.png
    Greyscale
with a reasonable expectation of success.  The prior art does not teach specifically what n could be but it is clear that it is intended to be a repeating unit and would be obvious to one of ordinary skill in the art.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare these hydrocarbyl tin complex 
    PNG
    media_image8.png
    160
    268
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    161
    747
    media_image9.png
    Greyscale
 based on the teachings of the preferred embodiments in the prior art.  For example, a skilled artisan would be motivated to prepare these compounds as seen in the prior art reference of Handong, et al. (Huaxue Shiji (2000), 22 (6), 333-334,353) for the purpose of preparing compounds with pesticidal, germicidal or phytocidal activity.  A strong prima facie obviousness has been established.

IV.	Objections

Claim Objections
Claims 5-7, 12 and 13 are objected to because of the following informalities:  claims 5 and 12 are missing the term “and” in between the listed groups “C1-C8 alkoxy” and “trifluoromethyl”.  Claims 6, 7 and 13 are missing the term “and” in between the listed groups “methoxyl” and “trifluoromethyl”.  Appropriate correction is required.

Claims 9 and 19 are objected to because of the following informalities:  in the phrase “adding tin chloride substituted with R1 and organic solvent” the  term “organic solvent” should read “an organic solvent”.  Appropriate correction is required.

Dependent Claim Objections
Dependent Claims 17 and 18 are objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.

V.  Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626